t c memo united_states tax_court tax practice management inc petitioner v commissioner of internal revenue respondent joseph anthony d’errico petitioner v commissioner of internal revenue respondent docket nos filed date adam l karp for petitioners jeremy l mcpherson for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion tax practice management inc tpm and joseph d’errico d’errico separately petitioned the court for redetermination of the following deficiencies in federal_income_tax tax practice management inc docket no penalty sec_6662 tye deficiency dollar_figure dollar_figure joseph anthony d’errico docket no tye deficiency penalty sec_6662 dollar_figure dollar_figure the issues for decision after concession sec_1 are whether tpm is entitled to deductions of dollar_figure for its year ending date whether d’errico must increase his pass- through income from three wholly owned s_corporations by dollar_figure whether d’errico received constructive_dividend income of dollar_figure from tpm as a result of tpm’s paying dollar_figure in rent to d’errico’s father for_the_use_of the father’s property pincite 1petitioners concede that tpm’s gross_receipts for its fiscal_year ending date are understated by dollar_figure petitioners further concede that the statute_of_limitations does not bar pass-through adjustments to d’errico from his three s_corporations before trial respondent conceded that tpm’s purchase of a cessna 172s airplane in date is not a constructive_dividend to d’errico on brief respondent concedes that d’errico did not understate his income by dollar_figure respondent further concedes that two of d’errico’s s_corporations d’errico wedge inc and d’errico mccollor inc are entitled to claim deductions of management fees of dollar_figure and dollar_figure respectively barton drive in stateline nevada and whether petitioners are liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with attached exhibits is incorporated herein by this reference at the time tpm filed its petition its principal_place_of_business was nevada at the time d’errico filed his petition he resided in nevada i background on date respondent sent a notice_of_deficiency for the fiscal_year ending date to tpm on date respondent sent a notice_of_deficiency for to d’errico petitioners filed timely petitions with this court in d’errico operated a tax preparation business through three wholly owned calendar_year s_corporations joseph a d’errico associates inc j a in lake tahoe nevada d’errico wedge inc d w in mission hills california and d’errico mccollor inc d m in santa barbara california further in d’errico organized tpm a wholly owned c_corporation with a fiscal_year and taxable_year ending april tpm was organized to provide training and management 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar services to d’errico’s tax preparation businesses in d’errico closed j a’s operations further on date d’errico sold percent of the shares of both d w and d m to an unrelated third party ii tpm in his notice_of_deficiency respondent denied tpm the following deductions expense sec_179 expense depreciation airplane expenses auto expenses meals entertainment travel repairs maintenance supplies rent total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number in date tpm purchased a cessna 172s airplane the airplane for dollar_figure the airplane was delivered to tpm on date at minden airport in nevada on date d’errico received the airplane on behalf of tpm and flew it to several destinations in california and nevada on a test flight before returning to minden airport the next day to finalize the transaction d’errico testified that he met with clients to discuss tpm’s fees during this trip the test flight was the only time the airplane was used in on date tpm entered into an airplane leasing agreement with flying start aero an airplane operator pursuant to the airplane leasing agreement flying start aero leased the airplane from tpm for purposes of making the airplane available to the public for rent the airplane leasing agreement states that the airplane was leased to flying street aero to generate revenue for the purpose of offsetting tpm’s airplane operating costs in the only use of the airplane was for rental and training purposes tpm paid expenses of dollar_figure with respect to the airplane during the fiscal_year ending date additionally respondent denied tpm’s claimed dollar_figure deduction for rent paid to anthony d’errico d’errico’s father pursuant to a lease agreement for use of the father’s property pincite barton drive in stateline nevada the barton drive property the barton drive property is a three-bedroom home d’errico testified that he used the top-level bedroom and top- level common areas for his personal_use and that the two bottom bedrooms and common areas were converted into offices for tpm accordingly tpm entered into a sublease agreement with d’errico at an annual rate of dollar_figure in exchange for use of the barton drive property respondent denied additional deductions tpm claimed for automobile expenses meals and entertainment travel repairs and maintenance and supplies d’errico testified that tpm established an expense reimbursement program whereby d’errico could incur expenses on behalf of tpm and submit them to tpm for reimbursement tpm produced d’errico’s hand-written notes documenting expense reimbursements as well as d’errico’s personal credit card statements reflecting each of tpm’s claimed expenses d’errico testified that he kept a log describing the nature of these expenses as they relate to tpm’s business however he did not produce this log at trial iii d’errico in j a filed form_1120s u s income_tax return for an s_corporation reporting an interest_expense of dollar_figure j a was inactive in however d’errico testified that the interest_expense accrued on accounts_payable due from j a to tpm for tpm’s management fee d’errico provided hand-written notes of tpm’s accounts_receivable to evidence this amount due these notes do not attribute tpm’s accounts_receivable to an amount due from j a and do not describe the source of the amounts due as the sole shareholder of j a d’errico included the interest_expense_deduction claimed by j a on schedule e supplemental income and loss of his form_1040 u s individual_income_tax_return in his notice_of_deficiency respondent denied d’errico the dollar_figure interest_deduction respondent further denied deductions d’errico claimed on schedule e attributable to his ownership_interest in d m for auto truck expenses and travel_expenses of dollar_figure and dollar_figure respectively similarly respondent denied deductions d’errico claimed on schedule e attributable to his ownership_interest in d w for auto truck expenses and travel_expenses of dollar_figure and dollar_figure respectively d’errico provided hand-written notes listing the above-referenced expenses as well as personal credit card statements to substantiate the claimed deductions d’errico’s hand-written notes do not include any description of or reasons for the expenses_incurred finally as discussed above tpm paid d’errico’s father dollar_figure in rent for use of the barton drive property d’errico testified that he used the top-level bedroom and top-level common areas of the barton drive property for his personal_use and that the two bottom bedrooms and common areas were converted into offices for tpm in his notice_of_deficiency respondent determined tpm’s dollar_figure rent payment to be a constructive_dividend to d’errico i burden_of_proof opinion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving them incorrect see rule a petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden remains on petitioners to prove that respondent’s determination of deficiencies in their income_tax is erroneous ii tpm deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 if a factual basis exists to do so the court may in some contexts approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir items described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra a the airplane subject_to certain limitations taxpayers purchasing qualifying property may elect under sec_179 to deduct the cost of the property in the year the property is placed_in_service qualifying sec_179 property includes tangible_property that is depreciable under sec_168 and is described in sec_1245 or computer_software that is depreciable under sec_167 and described in sec_1245 but only if the property is acquired for use in the active_conduct_of_a_trade_or_business sec_179 as used in sec_179 the term trade_or_business has the same meaning as in sec_162 and the regulations thereunder and therefore property held merely for the production_of_income does not qualify as sec_179 property sec_1_179-2 income_tax regs a ctive conduct as used in sec_179 means that the taxpayer actively participates in the management or operations of the trade_or_business sec_1_179-2 income_tax regs tpm received the airplane on date and d’errico subsequently flew it on a test flight to several locations in california and nevada d’errico testified that he also met with clients during this trip to discuss tpm’s fees this test flight was the only use of the airplane before date when tpm entered into the airplane leasing agreement with flying start aero for purposes of making the airplane available to the public for rent during the remainder of tpm’s fiscal_year the only use of the airplane was for rental and training purposes we must first decide whether tpm acquired the airplane for use in its trade_or_business to determine whether a taxpayer is conducting a trade_or_business requires an examination of the facts involved in each case 312_us_212 for a taxpayer to be engaged in a trade_or_business the primary purpose for engaging in the activity must be for income or profit 480_us_23 whether an enterprise is conducted as a business for profit is a matter of intention and good_faith am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir the reasonableness of the taxpayer’s belief that the activity will generate a profit is not relevant hillcone steamship co v commissioner tcmemo_1963_220 however a mere hope that an activity will generate profits in the absence of any specific plan to generate a profit is inconsistent with an allegation that the belief is in good_faith see sutherland v commissioner tcmemo_1968_20 thus whether tpm is entitled to its claimed deductions with regard to the airplane turns initially on whether tpm has demonstrated by virtue of d’errico’s testimony the test flight and the airplane leasing agreement with flying start aero that it purchased the airplane with the requisite intent objective or motive of making a profit intention is a question of fact to be determined not only from the direct testimony as to intent but also from a consideration of all the evidence including the conduct of the parties id the statement by an interested_party of his intention and purpose is not necessarily conclusive id factors to be considered in determining whether an activity is engaged in for profit include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 91_tc_686 n affd 893_f2d_656 4th cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs a final_determination is made only after considering all facts and circumstances indep elec supply inc v commissioner supra pincite antonides v commissioner supra pincite golanty v commissioner supra pincite tpm contends that the airplane was necessary for its business because at the time of its purchase tpm managed d w and d m and d’errico was required to travel between nevada and california to fulfill tpm’s duties additionally tpm contends that the airplane was necessary for traveling throughout california to meet with clients to market tpm’s services and to present an aura of success at trial d’errico testified that tpm entered into the airplane leasing agreement with flying start aero because he did not have the time to fly the airplane for marketing trips and to meet with clients during tax season he testified that the airplane leasing agreement allowed the airplane to start paying for itself as another source_of_income for tpm respondent contends that the timing of tpm’s purchase of the airplane defeats the claimed deductions at the time of the purchase d’errico was in negotiations to sell d w and d m the airplane was purchased on date and d’errico sold d w and d m on date tpm used the airplane only once before entering into the airplane leasing agreement on date and that was for the test flight respondent further argues that tpm never anticipated that the rental income derived from the airplane leasing agreement would defray more than a small part of the operating_expenses of the airplane respondent relies on the airplane leasing agreement which provides that tpm is leasing said airplane to flying start aero with the intention of generating some revenue for purpose of offsetting a portion of the airplane operating costs accordingly respondent argues that tpm has not demonstrated that the airplane was purchased for use in its trade_or_business as discussed above pursuant to rule a respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving them incorrect we do not find it necessary to analyze all the factors discussed above tpm has not demonstrated that the airplane was acquired with the requisite intent or motive of making a profit other than d’errico’s self-serving testimony tpm has not presented any evidence that it contemplated using the airplane for purposes of tpm’s management or marketing operations further the airplane leasing agreement specifically provides that tpm entered into the agreement with the intention of generating revenue to offset the airplane’s operating costs the court_of_appeals for the ninth circuit has held that a profit_motive does not exist where activities represented mere attempts to recoup some of the taxpayers’ costs 645_f2d_784 9th cir affg tcmemo_198_202 the record lacks evidence providing any clear indication that tpm possessed the requisite profit_motive and intent in purchasing the airplane because tpm did not acquire the airplane for use in its trade_or_business it is unnecessary for us to analyze the other requirements of sec_179 accordingly tpm has failed to meet its burden_of_proof and we sustain respondent’s determinations with regard to the sec_179 expense as discussed above sec_162 allows for the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business further sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income having determined that tpm did not acquire the airplane for use in its trade_or_business we further sustain respondent’s determinations with regard to the depreciation and airplane expenses b rent sec_162 provides for a deduction for ordinary and necessary rental expenses_incurred in carrying_on_a_trade_or_business tpm claimed a deduction of dollar_figure for rent paid to d’errico’s father for use and possession of the barton drive property respondent argues that tpm did not use the barton drive property in connection with its trade_or_business rather respondent contends that d’errico used the property for his personal purposes d’errico testified that he used the top-level bedroom and top-level common areas of the barton drive property for his personal_use and that the two bottom bedrooms and common areas were converted into tpm’s offices tpm argues that this latter portion of the barton drive property was used exclusively for client meetings bookkeeping and marketing tpm further argues that d’errico’s personal_use of the barton drive property was limited to the top-level bedroom and top-level common areas tpm presented a sublease entered into between tpm and d’errico as evidence of this arrangement we find tpm’s argument to be unpersuasive outside of d’errico’s testimony tpm has failed to produce any records of business-related activities conducted at the barton drive property or any evidence supporting tpm’s need for offices at the barton drive property tpm’s two primary clients d w and d m were both located in california and conducted their businesses in california further tpm’s rent payments were not made to an unrelated third party but rather to d’errico’s father accordingly tpm has failed to meet its burden_of_proof and we sustain respondent’s determination with regard to the rent expenses c repairs and maintenance tpm claimed a deduction for repairs and maintenance_expenses incurred in connection with its use of the barton drive property because we have decided that tpm has failed to establish that it conducted business-related activities at the barton drive property any expenses_incurred in connection with the barton drive property could not have been incurred in connection with tpm’s trade_or_business accordingly we sustain respondent’s determination with regard to repairs and maintenance_expenses d meals and entertainment the heightened substantiation requirements of sec_274 apply to meal and entertainment_expenses the only evidence tpm produced to substantiate meal and entertainment_expenses was d’errico’s personal credit card statements and d’errico’s testimony that tpm reimbursed him for such costs accordingly tpm has failed to document such expenses with the specificity required by sec_274 and we sustain respondent’s determination with regard to meals and entertainment e travel the heightened substantiation requirements of sec_274 also apply to travel_expenses sec_274 tpm produced receipts and d’errico’s personal credit card statements to substantiate travel_expenses d’errico testified that he kept a log describing the nature of these expenses but he failed to produce this log at trial other than d’errico’s testimony tpm has not produced any evidence describing the business_purpose of the claimed travel_expenses accordingly we sustain respondent’s determination with regard to the travel_expenses f auto expenses passenger automobiles and any other_property used as a means of transportation are generally listed_property as defined by sec_280f sec_274 sec_280f and ii accordingly with certain exceptions taxpayer’s deducting car and truck expenses must satisfy the strict substantiation requirements of sec_274 tpm has produced d’errico’s hand- written notes and d’errico’s personal credit card statements documenting auto expenses of dollar_figure however these documents do not provide sufficient evidence that such expenses were actually incurred as part of tpm’s trade_or_business accordingly tpm has failed to meet the substantiation requirements of sec_274 and we sustain respondent’s determination with regard to the auto expenses g supplies tpm has produced nothing more than receipts d’errico’s personal credit card statements and d’errico’s testimony to substantiate the claimed deduction for supplies tpm has failed to establish that such costs were incurred with a business_purpose accordingly we sustain respondent’s determination with regard to the supplies iii d’errico a s_corporation pass-through_deduction sec_1 interest_expense sec_163 allows a deduction for interest_expenses incurred by a taxpayer within the taxable_year on indebtedness in j a claimed an interest_expense of dollar_figure attributable to accounts_payable due from j a to tpm for tpm’s management fee d’errico provided hand-written notes of tpm’s accounts_receivable to evidence this amount due as the sole shareholder of j a d’errico included the interest_expense claimed by j a on his individual_income_tax_return d’errico has provided little more than his own testimony in support of the interest_expense claimed by j a his hand-written notes do not attribute tpm’s accounts_receivable to j a and do not describe the source of the amounts due further even if the hand-written notes provided evidence that the interest_expense due from j a to tpm had accrued they do not provide any proof that the expense was paid accordingly we sustain respondent’s determination with regard to the interest_expense d’errico contends that the interest_expense should be sustained because tpm included that amount as interest_income on its form_1120 u s_corporation income_tax return having determined that d’errico has failed to establish that j a was entitled to its claimed interest_expense_deduction d’errico is correct in that this item must receive consistent treatment in determining tpm’s tax_liability accordingly an adjustment must be made to remove dollar_figure of interest_income attributable to tpm’s accounts_receivable from j a in the relevant tax years auto truck and travel as the sole shareholder of d m d’errico claimed flow- through deductions on his individual tax_return for auto truck expenses and travel_expenses attributable to d m of dollar_figure and dollar_figure respectively similarly as the sole shareholder of d w d’errico claimed flow-through deductions on his individual tax_return for auto truck expenses and travel_expenses attributable to d w of dollar_figure and dollar_figure respectively as discussed above auto truck expenses and travel_expenses are subject_to the strict substantiation requirements of sec_274 d’errico has failed to sufficiently document the nature and purpose of these expenses further d’errico did not testify about any specific facts regarding these expenses accordingly we sustain respondent’s determination with regard to the auto truck expenses and travel_expenses b constructive_dividend sec_301 requires a taxpayer to include in gross_income amounts received as dividends generally a dividend is a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits sec_316 a dividend need not be formally declared or even intended by a corporation 368_f2d_439 9th cir affg tcmemo_1965_84 when a shareholder’s use of corporate property serves no legitimate corporate purpose the value of the use of that property may be includable in the shareholder’s income as a constructive_dividend to the extent of the corporation’s earnings_and_profits 85_tc_332 for the personal_use of corporate property to be treated as a constructive_dividend it must be nondeductible by the corporation and represent some economic gain or benefit to the shareholder 565_f2d_1388 9th cir the tax_court must find appropriate facts in the record to support a determination that disallowed expenses constitute constructive dividends to the taxpayer affg in part revg in part and remanding tcmemo_1973_223 a corporation’s inability to substantiate a deduction without more is not grounds for treating corporate expenditures as constructive dividends to the individual 598_f2d_525 9th cir affg in part and revg in part tcmemo_1976_147 palo alto town country vill inc v commissioner supra pincite 56_tc_1225 50_tc_409 as discussed above tpm has failed to establish a business_purpose for the dollar_figure of rent payments to anthony d’errico for use of the barton drive property further d’errico testified that he derived personal benefit from the barton drive property despite testifying that his benefit was limited to the top-level bedroom and top-level common areas he has not presented any additional evidence to support his claim d’errico presented two lease agreements at trial one between his father and tpm and the other a sublease between tpm and himself these agreements identically describe the barton drive property as the leased property the sublease therefore fails to support d’errico’s testimony nowhere does it specify that only a portion of the barton drive property was subject_to the sublease let alone describe the top-level bedroom and top-level common areas d’errico has therefore failed to establish that he did not derive a personal benefit from his use of the entire barton drive property tpm’s form_1120 for states that tpm had end-of-year retained earnings_of dollar_figure accordingly tpm had sufficient earnings_and_profits and we sustain respondent’s determination with regard to the constructive_dividend iv sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioners’ failure to produce records substantiating their claimed deductions supports the imposition of the accuracy- related penalty for negligence for the years at issue an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioners have failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties accordingly we find petitioners liable for the sec_6662 penalty for the years at issue as commensurate with the concessions and our holdings see id in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
